Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 22 Mar 2021 has been entered.
Response to Arguments
Applicant’s arguments, see pg. 7-8, with respect to the 35 U.S.C. 103 rejections have been considered but are moot because the new ground of rejection does not rely on the prior rejection of record for any teaching or matter specifically challenged in the argument. See the 35 U.S.C. 103 rejections below.
Applicant’s arguments, see pg. 8, with respect to the new claim 26 being allowable have been considered but are moot because the new ground of rejection does not rely on Wasson, Robinson, or Chakravarti. See the 35 U.S.C. 103 rejection to claim 26 below.
 Status of Claims
Claims 1, 4-6, 8-13, and 26 are currently examination. Claim 26 has been newly added since the Final Rejection of 21 Dec 2020. No claim has been further cancelled/withdrawn since the Final Rejection of 21 Dec 2020.
Claim Rejections - 35 USC § 112
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1, 4-6, 8-13, and 26 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitation “an assay for the detection of pressure ulcer biomarkers.” There is insufficient antecedent basis for the limitation “the detection of pressure ulcer biomarkers.” Claims 4-6, 8-13, and 26 inherit the deficiency by the nature of their dependency on claim 1.  For purposes of the examination, the limitation is being given a broadest reasonable interpretation as “an assay for detection of pressure ulcer biomarkers.”
Claim 1 recites the limitation “the pressure ulcer biomarker” throughout the claim. The antecedent basis for “the pressure ulcer biomarker” is unclear. It is unclear whether “the pressure ulcer biomarker” is referring to: a) one of “pressure ulcer biomarkers” recited in claim 1; b) “a pressure ulcer biomarker” recited in claim 1; c) a pressure ulcer biomarker; or d) otherwise. Claims 4-6, 8-13, and 26 inherit the deficiency by the nature of their dependency on claim 1, and claims 12-13 further recite the limitation “the pressure ulcer biomarker.” For purposes of the examination, the limitation is being given a broadest reasonable interpretation as “a pressure ulcer biomarker” in claim 1 and in the dependent claims that recite the limitation. 
Examiner’s Note
The Examiner notes that presented claims have been given a broadest reasonable interpretation in view of the specification of the instant application. In particular, the specification discloses that the detection of a development of a pressure ulcer in a subcutaneous tissue is by detecting presence of a pressure ulcer biomarker (see at least [0026]-[0027]), and the independent claim 1 recites that a pressure ulcer biomarker comprises myosin, creatinine phosphokinase, interlunkin 1- u, and/or combinations of any two or more of myosin, creatinine phosphokinase, and interlunkin 1-a. Therefore, as presented below in the 35 U.S.C. 102 and 103 rejections, any recitation of indicative of development of pressure ulcer has been given a broadest reasonable interpretation as detection of a biomarker comprising myosin, creatinine phosphokinase, interlunkin 1- u, and/or combinations of any two or more of myosin, creatinine phosphokinase, and interlunkin 1-a.
Claim Rejections - 35 USC §§ 102/103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


The text of those sections of Title 35, U.S. C. 103 not included in this action can be found in a prior Office action.
Claim 1 is rejected under 35 U.S.C. 102 as being anticipated by Meyer (US Patent Pub No. 2009/0326344), or in alternative, is rejected under 35 U.S.C. 103 as being unpatentable over Wasson et al. (US Patent Pub No. 2016/0345872) - hereinafter referred to as Wasson - in view of Meyer.
Regarding claim 1, Meyer discloses a sensing apparatus (Fig. 1-2) for detecting presence of a biomarker in a subcutaneous tissue ([0024]: tissue-penetrating device to create an orifice in blood vessel into which probe 12 is inserted), the sensing apparatus comprising:
a probe (probe 12);
a lumen (lumen 22) extending through the probe (Fig. 2 and [0024]: probe 12 having lumen 22);
a biomarker detection material (optical biosensor 28) disposed in at least a portion of the lumen ([0025]: optical biosensor 28 disposed within lumen 22),
wherein the biomarker detection material (optical biosensor 28) comprises a material or chemical compound (capture agent 32), from an assay for the detection of a biomarker, which reacts with the biomarker ([0025]-[0026]), and
an optical property of the biomarker detection material changes upon exposure to the biomarker ([0027]: capture agent 32 of optical biosensor 28 binds to analyte 30 to form complex 34, and this alters properties of evanescent field and light emitted therefrom);
a sensor (detector 38) coupled to the biomarker detection material ([0028]: microresonator 28 optically coupled to detector 38),
the sensor (detector 38) configured to detect the optical property of the biomarker detection material ([0029]: detector 38 measures intensity of emitted light allows for determination of amount of antigen bound to microresonator 29),
wherein a change in the optical property of the biomarker detection material is indicative of the presence of the biomarker ([0027]: concentration of analyte 30 is being measured by measuring changes in optical properties of microresonator 29; [0029]: measuring intensity of emitted light allows for determination of amount of antigen bound to microresonator 29); and
an optical fiber (waveguides 40 and 42; [0028]: waveguides 40 and 42 are optical fibers) positioned in the lumen of the probe (Fig. 2: lumen 22 and waveguides 40 and 42) and optically coupled to the biomarker detection material and the sensor ([0028]: optical microresonator 29 optically coupled to detector 38 via waveguide 42),
wherein the optical fiber (waveguides 40 and 42) is positioned to emit a reference light onto the biomarker detection material ([0029]: excitation light supplied to optical microresonator 29 through excitation source waveguide 40 and create evanescent field around biosensor 30) and collect a reflected light from the biomarker detection material ([0029]: in response to the excitation light, microresonator 29 emits light, which is transmitted through detector wave guide 42 to detector 38 and measuring intensity of light returning from microresonator 29), wherein:
the probe (probe 12) extends into the subcutaneous tissue ([0024]: tissue-penetrating device to create an orifice in blood vessel into which probe 12 is inserted);
the biomarker detection material (optical biosensor 28) interacts with the biomarker in the blood vessel ([0025]: optical biosensor 28 is in fluid communication with blood flowing through blood vessel and this allows continuous monitoring of blood stream for analyte 30 of interest); and
the biomarker comprises myoglobin, creatinine phosphokinase, interlunkin 1-ɑ, and/or combinations of any two or more of myosin, creatinine phosphokinase, and interlunkin 1-ɑ ([0026]: analyte of interests include myoglobin).
	It is noted that the recitation in the preamble, “detecting a development of a pressure ulcer in a subcutaneous tissue,” is given limited patentable weight, because a preamble is not generally not accorded any patentable weight where it merely recites the purpose of a process or the intended use of a structure, and where the body of the claim does not depend on the preamble for completeness but, instead, the process steps or structural limitations are able to stand alone. See MPEP 2111.02. Additionally, as noted above in the Examiner’s note, any recitation of “indicative the development of the pressure ulcer” has been given a broadest reasonable interpretation as detection of a biomarker comprising myosin, creatinine phosphokinase, interlunkin 1- u, and/or combinations of any two or more of myosin, creatinine phosphokinase, and interlunkin 1-a.
In alternative, regarding claim 1, Wasson discloses a sensing apparatus (Fig. 1-4) for detecting presence of a biomarker in a subcutaneous tissue, the sensing apparatus comprising:
a probe (sensor probe 400);
a core (core 415) extending through the probe (Fig. 4A);
a biomarker detection material (analyte-sensitive substance 425) disposed in at least a portion of the core (core 415; Fig. 4A), wherein an optical property of the biomarker detection material changes upon exposure to the biomarker ([0099]: analyte-sensitive substance contain a reagent that selectively interacts with analyte to change an optical property of analyte-sensitive substance);
a sensor (light detector 440) coupled to the biomarker detection material ([0091]: light detector 440 disposed at proximal end 421 of optical fiber 410), the sensor configured to detect the optical property of the biomarker detection material ([0091]: light detector 440 detects responsively emitted light 445 that is emitted from analyte-sensitive substance 425 via optical fiber 410), wherein a change in the optical property of the biomarker detection material is indicative of detection of the biomarker ([0099]: analyte-sensitive substance contain a reagent that selectively interacts with analyte to change an optical property of analyte-sensitive substance); and
an optical fiber (optical fiber 410) positioned in the core of the probe (Fig. 4 and [0093]: optical fiber 410 includes core 415) and optically coupled to the biomarker detection material and the sensor ([0093]: a portion of light emitted from analyte-sensitive substance 425 enters distal end 420 and exits proximal end 421 of optical fiber 410 to be detected by light detector 440 via optical fiber 410), wherein the optical fiber is positioned to emit a reference light onto the biomarker detection material and collect a reflected light from the biomarker detection material (Fig. 4A and [0091]: light emitter 430 emit illumination 435 to illuminate analyte-sensitive substance 425 via optical fiber 410 and light detector detects responsively emitted light 445 that is emitted from analyte-sensitive substance 425), wherein:
the probe extends into the subcutaneous tissue ([0039: sensor probe penetrates the skin and contacts subcutaneous tissue); and
the biomarker detection material (analyte-sensitive substance 425) interacts with the biomarker in the subcutaneous tissue ([0091]: analyte-sensitive substance 425 have an optical property that is related to presence, concentration, or other property of analyte in the fluid to which analyte-sensitive substance 425 is exposed).
It is noted that the recitation in the preamble, “detecting a development of a pressure ulcer in a subcutaneous tissue,” is given limited patentable weight, because a preamble is not generally not accorded any patentable weight where it merely recites the purpose of a process or the intended use of a structure, and where the body of the claim does not depend on the preamble for completeness but, instead, the process steps or structural limitations are able to stand alone. See MPEP 2111.02. 
Wasson does not explicitly disclose:
a lumen extending through the probe;
a biomarker detection material disposed in at least a portion of the lumen,
wherein the biomarker detection material comprises a material or chemical compound, from an assay for the detection of pressure ulcer biomarkers, which reacts with a pressure ulcer biomarker,
an optical property of the biomarker detection material changes upon exposure to the pressure ulcer biomarker,
the optical fiber positioned in the lumen of the probe; and
the pressure ulcer biomarker comprises myoglobin, creatinine phosphokinase, interlunkin 1-ɑ, and/or combinations of any two or more of myosin, creatinine phosphokinase, and interlunkin 1-ɑ.
In related art of a sensing apparatus for detecting presence of a biomarker in a subcutaneous tissue, Meyer, however, discloses:
a lumen (lumen 22) extending through a probe (Fig. 2 and [0024]: probe 12 having lumen 22);
a biomarker detection material (optical biosensor 28) disposed in at least a portion of the lumen ([0025]: optical biosensor 28 disposed within lumen 22),
wherein the biomarker detection material (optical biosensor 28) comprises a material or chemical compound (capture agent 32), from an assay for the detection of biomarker, which reacts with a biomarker ([0025]-[0026]),
an optical property of the biomarker detection material changes upon exposure to the biomarker ([0027]: capture agent 32 of optical biosensor 28 binds to analyte 30 to form complex 34, and this alters properties of evanescent field and light emitted therefrom);
an optical fiber (waveguides 40 and 42; [0028]: waveguides 40 and 42 are optical fibers) positioned in the lumen of the probe (Fig. 2: lumen 22 and waveguides 40 and 42),
the biomarker comprises myoglobin, creatinine phosphokinase, interlunkin 1-ɑ, and/or combinations of any two or more of myosin, creatinine phosphokinase, and interlunkin 1-ɑ ([0026]: analyte of interests include myoglobin).
As noted above in the Examiner’s note, any recitation of “indicative of the development of the pressure ulcer” has been given a broadest reasonable interpretation as detection of a biomarker comprising myosin, creatinine phosphokinase, interlunkin 1- u, and/or combinations of any two or more of myosin, creatinine phosphokinase, and interlunkin 1-a.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the apparatus by Wasson to function as claimed, since a sensing apparatus for detecting presence of a biomarker in a subcutaneous tissue using a probe with a biomarker detection material and a change in optical property of the biomarker detection material was well known in the art, as taught by Wasson and Meyer, and a lumen extending through a probe; a biomarker detection material disposed in at least a portion of the lumen, wherein the biomarker detection material comprises a material or chemical compound, from an assay for the detection of a biomarker, which reacts with a biomarker, an optical property of the biomarker detection material changes upon exposure to the biomarker, the optical fiber positioned in the lumen of the probe; and the biomarker comprising myoglobin was well known in the art, as taught by Meyer. One of ordinary skill in the art could have combined the elements as claimed to arrive at the claimed invention. The motivation for the combination would have been to “allow for the blood to flow into the lumen (without disturbing the blood flow) … (and) continuously monitor the blood stream for analyte 30 of interest … Analytes of interest include myoglobin,” as taught by Meyer ([0024]-[0026]). 
Claims 4 and 5 are rejected under 35 U.S.C. 102 as being anticipated by Meyer.
Regarding claim 4, Meyer discloses all limitations of claim 1, as discussed above, and Meyer further discloses:
a light source (excitation source 36) optically coupled to the optical fiber ([0028]: excitation source 36 is optically coupled via excitation source waveguide 40 to optical microresonator 29),
the light source (excitation source 36) emitting the reference light ([0029]: excitation source 36 supplies excitation light).
Regarding claim 5, Meyer discloses all limitations of claim 1, as discussed above, and Meyer further discloses:
the sensor (detector 38) is configured to detect at least one of a wavelength and an intensity of the reflected light ([0029]: measuring intensity of emitted light (e.g., light returning from microresonator 29)).
Claims 6 and 8-13 are rejected under 35 U.S.C. 103 as being unpatentable over Wasson in view of Meyer.
Regarding claim 6,  Wasson in view of Meyer discloses all limitations of claim 1, as discussed above, and Wasson further discloses:
the biomarker detection material (analyte-sensitive substance 425) comprising a hydrogel ([0025]: a protective layer including hydrogel).
	Wasson does not explicitly disclose:
one or more components from an ELISA assay, an immuno-nephelometry assay, an immunoturbidimetry assay, rapid-enzyme immunoassays, an immunoenzymometric assay, or an immunoradiometric assay.
In related art of a sensing apparatus for detecting presence of a biomarker in a subcutaneous tissue, Meyer, however, discloses:
 one or more components from an ELISA assay, an immuno-nephelometry assay, an immunoturbidimetry assay, rapid-enzyme immunoassays, an immunoenzymometric assay, or an immunoradiometric assay ([0026]-[0027]: capture agent 32 of microresonator 29 include specific antibodies adapted to bind to an analyte 30 of interest).
	It is noted that one of ordinary skill in the art would recognize that ELISA assay, immune-nephelometry assay, immunoturbidimetry assay, rapid-enzyme immunoassays, immunoenzymometric assay, and immunoradiometric assay include at least antibodies as these assays utilizing binding between specific antibodies and an analyte of interest.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the apparatus by Wasson in view of Meyer to function as claimed, since a sensing apparatus for detecting presence of a biomarker in a subcutaneous tissue using a probe with a biomarker detection material and a change in optical property of the biomarker detection material was well known in the art, as taught by Wasson and Meyer, and a biomarker detection material comprising antibodies was well known in the art, as taught by Meyer. One of ordinary skill in the art could have combined the elements as claimed to arrive at the claimed invention. The motivation for the combination would have been to allow “analyte 30 (biomarker) binds to the capture agent 32 (biomarker detection material),” as taught by Meyer ([0027]). 
Regarding claims 8-9, Wasson in view of Meyer discloses all limitations of claim 1, as discussed above, and Wasson further discloses:
a mounting member (flexible substrate 110) attached to the probe (sensor probe 400; Fig. 1 and [0031]),
the mounting member (flexible substrate 110) comprising a proximal surface (adhesive layer 160) from which the probe extends (Fig. 1 and [0031]),
the proximal surface (adhesive layer 160) having an adhesive disposed thereon (Fig. 1 and [0031]) (claims 8-9); and 
the sensor (light detector 440) is positioned on a distal surface of the mounting member (Fig 1B: light detector 133 on flexible substrate 110; [0032]: electronics 130 (including light detector 133) disposed on flexible substrate 110) (claim 9).
Regarding claims 10-11, Wasson in view of Meyer discloses all limitations of claim 1, as discussed above, and Wasson further discloses:
a transmitter (antenna 370) communicatively coupled to the sensor ([0060]: electronics 350 includes light sensor/detector to detect optical property of analyte-sensitive substance/analyte; [0078]: electronics 350 connected to antenna 370),
the transmitter transmitting a biomarker detection signal detecting presence of the biomarker (Fig. 3: antenna 370 and wireless signals 371; [0077]: electronics send information (e.g., analyte concentrations detected using light sensor and analyte-sensitive substance) via antenna 370) (claims 10-11);
a receiving unit (external reader 380) that receives the biomarker detection signal from the transmitter (Fig. 3: antenna 370, wireless signals 37a, external reader 380 via antenna 388; [0077]: electronics send information (e.g., analyte concentrations detected using light sensor and analyte-sensitive substance) via antenna 370 to external reader 380), 
the receiving unit (external reader 380) comprising a notification unit (display 387) configured to provide at least one of a visual warning and an audible warning when the biomarker detection signal detecting presence of the biomarker ([0080]: external reader 380 to provide a user interface that allows for retrieving information communicated from the body-mountable sensing platform 300 (e.g., detected optical property outputs from the light sensor 352 and/or related analyte properties) by displaying that information on display 387)  (claim 11).
Regarding claims 12-13, Wasson in view of Meyer discloses all limitations of claim 1, as discussed above, and Wasson further discloses:
wherein the receiving unit (external reader 380) further comprises an electronic control unit (memory 382) configured to determine a characteristic of the biomarker based on the biomarker detection signal ([0088]: program instructions 384 included in memory 382 can cause external reader 380 to perform any of the function described herein; [0034]: concentration of analyte determined based on detected fluorescence intensity) and store the characteristic of the biomarker ([0080]: data storage 383 included in memory 382 store indication of data, such as sensor readings (e.g., acquired using light sensor/detector)) (claims 12-13); and 
the characteristic of the biomarker is a concentration of the biomarker ([0034]: concentration of analyte determined based on detected fluorescence intensity) (claim 13).
	Wasson does not explicitly disclose in the same embodiment:
store the characteristic of the biomarker in a memory of the receiving unit as a function of time.
	In a different embodiment, Wasson, however, discloses:
store the characteristic of the biomarker in a memory as a function of time ([0075]: record and/or log detected information about the analyte (e.g., concentrations measured at a plurality of points in time)).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the apparatus by Wasson in view of Meyer to function as claimed, since storing a characteristic of a biomarker in a memory was well known in the art, as taught by Wasson, and storing the characteristic of the biomarker in a memory as a function of time was well known in the art, as taught by Wasson. One of ordinary skill in the art could have combined the elements as claimed to combine prior art reference teachings to arrive at the claimed invention. The motivation for the combination would have been to “record and/or log detected information about the analyte (e.g., concentrations measured at a plurality of points in time),” as taught by Wasson ([0075]).
Claim 26 is rejected under 35 U.S.C. 103 as being unpatentable over Meyer as applied to claim 1 above, and further in view of Lockhart (US Patent No. 6974673).
Regarding claim 26, Meyer discloses all limitations of claim 1, as discussed above, and Meyer does not disclose:
the biomarker detection material is coated on an interior surface of the lumen.
	In related art of a sensing apparatus, Lockhart, however, discloses:
a biomarker detection material coated on an interior surface of a lumen (Fig. 7B: molecular receptors; Col 7, lines 30-32: molecular constituent present on inner wall of capillary 950 and outer wall of fiber 920).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the sensing apparatus to function as claimed, since a sensing apparatus comprising a lumen extending through a probe and a biomarker detection material disposed in at least a portion of the lumen was well known in the art, as taught by Meyer and Lockhart, and a biomarker detection material coated on an interior surface of a lumen was well known in the art, as taught by Lockhart . One of ordinary skill in the art could have combined the elements as claimed to arrive at the claimed invention. The motivation for the combination would have been to allow “binding partner (biomarker detection material) is substantially within the evanescent field” (Col 2, lines 31-35) and “optimize the operation of the sensor” (Col 7, lines 15-32), as taught by Lockhart. 
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: 
Carlin et al. (US Patent Pub No. 2007/0219441) discloses a biomarker detection material placed inside a lumen of a probe (see at least Fig. 3 and 5: biosensor 29).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Younhee Choi whose telephone number is (571)272-7013.  The examiner can normally be reached on M-Th 9AM-5PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, William Thomson can be reached on 571-272-3718.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Y.C./Examiner, Art Unit 3793                                                                                                                                                                                                        /Bill Thomson/Supervisory Patent Examiner, Art Unit 3793